DETAILED ACTION
This action is responsive to the application filed 8/28/2020.
Claims 1-23 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 24 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because it claims a “computer program.” Computer software does not qualify as one of the four statutory categories of inventions, and therefore the claim must be rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7, 9-13, and 19-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Helder, et al., U.S. PGPUB No. 2013/0124966 (“Helder”).

Helder teaches a system and method for synchronizing views of documents. With regard to Claim 1, Helder teaches a method of providing Alignment between document formats comprising, in combination:
a converter transforming a PDF to a Markup Language and an Alignment Encoding, a PDF Viewer, and a Markup Language Viewer ([0049] describes that a source document can be converted to any of many suitable formats, including markup language formats such as EPUB, HTML, or XPS. The source document can be a PDF, or any of a number of other formats. [0046] describes that the documents are displayed concurrently on a computer and additional viewing apparatus. [0050] describes that document metadata is created for displaying the converted document); wherein 
the system uses the Alignment Encoding to provide an Alignment between the PDF Viewer and the Markup Language Viewer ([0057]-[0058] describe that the metadata synchronizes the document display on the viewing apparatuses).
Claim 24 recites a program that performs any of the steps of Claim 1, and is similarly rejected.
With regard to Claim 2, Helder teaches that the PDF is a Tagged PDF. [0019] describes that metadata describes for the documents specific document locations, such that the system can properly synchronize viewing positions of the documents.
With regard to Claim 3, Helder teaches that the Markup Language is an XML. [0049] describes that documents can be converted to XML formats such as EPUB and XPS.

With regard to Claim 7, Helder teaches that the Alignment Encoding is a Standoff Alignment Encoding Store. [0064] describes that the metadata is passed between devices using XML encoding, thereby existing inline with and separate from the documents it is aligning.
With regard to Claim 9, Helder teaches the Standoff Alignment Encoding Store records correspondence between one or more PDF Tag Co-ordinates and one or more XML Tag Coordinates. [0050] describes that the alignment records location information for each of the aligned documents.
With regard to Claim 10, Helder teaches that the Alignment includes, upon a Selection in the Markup Language, a corresponding range in the PDF is emphasized. [0059] describes that annotations can be synchronized between documents.
With regard to Claim 11, Helder teaches that the Alignment includes, upon a Selection in the PDF, a corresponding range in the Markup Language is emphasized. [0059] describes that annotations can be synchronized between documents.
With regard to Claim 12, Helder teaches that the Alignment includes, upon a first Selection in the Markup Language, a first corresponding range in the PDF is emphasized and upon a second Selection in the PDF, a second corresponding range in the Markup Language is emphasized. [0058]-[0059] describe that any time a document is changed on either the original computer display or the target reading device, changes are synchronized. Annotations can be 
With regard to Claim 13, Helder teaches that the Alignment includes, upon the first Selection in the Markup Language, the first corresponding range in the PDF shall scroll into view and upon the second Selection in the PDF, the second corresponding range in the Markup Language shall scroll into view. [0050]-[0051] describe that display locations are synchronized as selections are made to navigate a document; [0058] describes that this is carried out when the original is moved.
With regard to Claim 19, Helder teaches that upon one or more Edit Steps of the Markup Language, the system updates the Alignment Encoding. [0058] describes that when a user edits the original document, the document can be converted again and new metadata generated.
With regard to Claim 20, Helder teaches that the system emphasizes the one or more Edit Steps in the Markup Language Viewer. [0050] describes that the system metadata can include views that display tracked changes to a document.
With regard to Claim 21, Helder teaches that the system displays the one or more Edit Steps in the PDF Viewer as track change annotations. [0050] describes that the system metadata can include views that display tracked changes to a document.
With regard to Claim 22, Helder teaches that upon one or more Edit Steps of the Markup Language, the Alignment is maintained by Mapping the Selection through the one or more Edit Steps. [0058] describes continuous synchronization through edits and scrolling document positions.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Helder, in view of Fanning, et al., U.S. PGPUB No. 2012/0331374 (“Fanning”).


It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Fanning with Helder. Fanning teaches methods which assist users in modifying a source document through a view created by parsing and converting the document for viewing. Therefore, one of skill in the art would seek to combine Fanning with Helder, to improve user experience by providing additional implementation details which further assist synchronized document viewing and editing.
With regard to Claim 6, Helder, in view of Fanning teaches that the Alignment Encoding applies to XML Tags associated with elements appearing as Block Elements in an associated HTML a starting PDF Tag MCID along with character offsets for each subsequent MCID. Helder teaches at [0057]-[0058] that XML metadata synchronizes elements displayed in a PDF with elements displayed in a markup language view of the document. Fanning at [0030] describes that a document view encodes identified block DIV elements, as well as recording element identifiers and character offsets associated with the document elements.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Fanning with Helder. Fanning teaches methods which assist users in modifying a source document through a view created by parsing and converting the 
With regard to Claim 8, Helder, in view of Fanning teaches that the Standoff Alignment Encoding Store records correspondence between PDF Tag MCIDs and XML Tag and character offsets therein. Helder teaches at [0057]-[0058] that XML metadata synchronizes elements displayed in a PDF with elements displayed in a markup language view of the document. Fanning at [0030] describes that a document view encodes identified block DIV elements, as well as recording element identifiers and character offsets associated with the document elements.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Fanning with Helder. Fanning teaches methods which assist users in modifying a source document through a view created by parsing and converting the document for viewing. Therefore, one of skill in the art would seek to combine Fanning with Helder, to improve user experience by providing additional implementation details which further assist synchronized document viewing and editing.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Helder, in view of Lemelson, et al., U.S. PGPUB No. 2002/0105482 (“Lemelson”).
With regard to Claim 14, Helder, in view of Lemelson teaches either of a group of the first Selection and the second Selection is specified by an eye tracking focus. Helder teaches at [0050]-[0051] the synchronization of user position within a document. Lemelson teaches at [0018] that a system can track a direction of a user gaze in order to initiate document scrolling. .
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Helder, in view of Ching, U.S. Patent No. 9,916,383 (“Ching”).
With regard to Claim 15, Helder, in view of Ching teaches that the Alignment includes an Interlining of the PDF and the Markup Language. Helder teaches alignment metadata at [0050]. Ching teaches at Col. 18, lines 29-41 that an analytic service can identify sections of a plurality of documents to be extracted and presented; Fig. 6 shows that extracted document sections can be displayed side-by-side. It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Ching with Helder, to improve user experience by providing additional methods for viewing documents.
With regard to Claim 16, Ching teaches that the Interlining is Dynamic Interlining. Col. 18, lines 29-41 describe an analytic service determining sections from analyzing content. It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Ching with Helder, to improve user experience by providing additional methods for viewing documents.
With regard to Claim 17, Ching teaches that the Interlining is Selective Interlining. Col. 18, lines 29-41 describe specific sections selected from documents which can be extracted for display. It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Ching with Helder, to improve user experience by providing additional methods for viewing documents.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Helder, in view of Ching, and in view of Sayers, et al., U.S. PGPUB No. 2012/0207390 (“Sayers”).
With regard to Claim 18, Sayers teaches that the system annotates low confidence Captured Text with Low-Confidence Capture Marks and prompts a user to replace the Captured Text with correct content. [0031] describes that text for which there is a low degree of confidence in a recognition can be marked; the marked text can be replaced with a non-text image, and a user can select the image to provide replacement text. It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Sayers with Helder and Ching, to improve user experience by incorporating text recognition and correction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH D BLOOMQUIST whose telephone number is (571)270-7718. The examiner can normally be reached M-F, 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEITH D BLOOMQUIST/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        
2/25/2022